Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Triquet et al. (DE-4324008-A1, see machine translation unless otherwise noted, hereinafter Triquet).
Regarding claim 1, Triquet teaches a corrosion-resistant copper-based alloy as a material for the manufacture of plumbing pipes with a broad composition range of: 2 to 8% tin, 

Instant Claim 1
Triquet Alloy #5
Cu
Balance
Rest 
Zn
12 – 16  
14.5
Si
0.5 – 1.8 
0.61

.
Triquet is silent on ultimate tensile strength, yield strength, and elongation. The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). With the broad processing procedures listed, it is implied that the properties claimed are inherent to the material and anything with these compositions can made into a piping article have the claimed properties. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
Regarding claim 6, Triquet teaches all of the limitations as set forth above in claim 1. Examiner notes the specific Triquet alloy #5 (original document, table 1, page 3, line 20, alloy 
Regarding claim 8, Triquet teaches all of the limitations as set forth above in claim 1. Examiner notes the specific Triquet alloy #5 (original document, table 1, page 3, line 20, alloy #5) contains Cu: 82.7 wt.%, Zn:14.5 wt.%, Si: 0.61 wt.%, P: 0.0 wt.% and Fe: 0-0.11 wt.% which all fully meet the claim limitation of the alloy comprises from 82% to 88% copper, from 12% to 16% zinc, from 0.5% to 1% silicon, up to 0.2% iron, and up to 0.08% phosphorous (by weight).
Regarding claim 9, Triquet teaches all of the limitations as set forth above in claim 1. Triquet is silent on thermal conductivity. The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). With the broad processing procedures listed, it is implied that the properties claimed are inherent to the material and anything with these compositions can made into a piping article have the claimed properties. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
Regarding claim 10, Triquet teaches a corrosion-resistant copper-based alloy as a material for the manufacture of plumbing pipes with a broad composition range of: 2 to 8% tin, 0.01 to 1% of at least one element of the group consisting of titanium, tantalum and/or niobium, iron and/or manganese, magnesium and phosphorus, up to 2.1% silicon, and the remainder copper including manufacturing-related impurities ([0001]). Triquet further teaches 

Instant Claim 10
Triquet Alloy #5
Cu
Balance
Rest 
Zn
12 – 16  
14.5
Si
0.5 – 1.8 
0.61

.
Triquet is silent on ultimate tensile strength, yield strength, and elongation. The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). With the broad processing procedures listed, it is implied that the properties claimed are inherent to the material and anything with these compositions can made into a piping article have the claimed properties. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
Regarding claim 11, Triquet teaches all of the limitations as set forth above in claim 10. Examiner notes the specific Triquet alloy #5 (original document, table 1, page 3, line 20, alloy #5) contains Cu: 82.7 wt.%, Zn: 14.5 wt.% and Si: 0.61 wt.% which fully meets the claim limitation of the alloy consists essentially of from 80% to 85% copper, from 13% to 15% zinc, and from 0.5% to 1% silicon (by weight).
 claim 12-14, Triquet teaches all of the limitations as set forth above in claim 10. Triquet is silent on ultimate tensile strength, yield strength, and elongation. The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). With the broad processing procedures listed, it is implied that the properties claimed are inherent to the material and anything with these compositions can made into a piping article have the claimed properties. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
Regarding claim 15, Triquet teaches a corrosion-resistant copper-based alloy as a material for the manufacture of plumbing pipes with a broad composition range of: 2 to 8% tin, 0.01 to 1% of at least one element of the group consisting of titanium, tantalum and/or niobium, iron and/or manganese, magnesium and phosphorus, up to 2.1% silicon, and the remainder copper including manufacturing-related impurities ([0001]). Triquet further teaches a specific alloy Sn: 2.0 wt.% , Zn: 14.5 wt.%, Si: 0.61 wt.%, 0.05 wt.%, Fe and/or Mn: 0.11, Mg: 0.03 wt.% and Cu: Rest (original document, table 1, page 3, line 20, alloy #5) which reads on the composition range of the instant claim. The comparison is summarized in the chart below (values in wt.%):

Instant Claim 10
Triquet Alloy #5
Cu
Balance
Rest 
Zn
12 – 16  
14.5
Si
0.5 – 1.8 
0.61
one or more of: (i)-(iv)



0.02% to 0.09%
--
(ii) arsenic
0.02% to 0.09%
--
(iii) antimony
0.02% to 0.09%
--
(iv) iron
up to 0.2%
0.0-0.11

.
Triquet is silent on ultimate tensile strength, yield strength, and elongation. The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). With the broad processing procedures listed, it is implied that the properties claimed are inherent to the material and anything with these compositions can made into a piping article have the claimed properties. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
Regarding claim 16, Triquet teaches all of the limitations as set forth above in claim 15. Triquet is silent on ultimate tensile strength, yield strength, and elongation. The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). With the broad processing procedures listed, it is implied that the properties claimed are inherent to the material and anything with these compositions can made into a piping article have the claimed properties. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
 claim 19, Triquet teaches all of the limitations as set forth above in claim 15. Examiner notes the specific Triquet alloy #5 (original document, table 1, page 3, line 20, alloy #5) contains Cu: 82.7 wt.%, Zn: 14.5 wt.% and Si: 0.61 wt.% which fully meets the claim limitation of the alloy consists essentially of from 82% to 84% copper, from 14% to 16% zinc, and from 0.5% to 1% silicon (by weight).
Regarding claim 20, Triquet teaches all of the limitations as set forth above in claim 15. Triquet is silent on thermal conductivity. The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). With the broad processing procedures listed, it is implied that the properties claimed are inherent to the material and anything with these compositions can made into a piping article have the claimed properties. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (Pub. Date: 1990, ASM Handbook: Introduction to Copper and Copper Alloys, hereinafter Tyler) , and further in view of Triquet. 
Regarding claim 1, Tyler teaches common copper alloys and their properties and their applications (page 216-240). Tyler further teaches a brass alloy C23000 which has excellent cold workability, good hot formability and can be used for conduit, condenser and heat exchanger tubing, and plumbing pipe (page 221, table 2: Fabrication characteristics and typical applications of wrought copper and copper alloys, alloy C23000). Tyler further teaches an alloy C23000 also known as red brass with  85.0 wt.% Cu and 15.0 wt.% Zn that has commercial forms of a pipe ’P’ or a tube ‘T’, with a tensile strength range of 269-724Mpa ’N/mm2’, yield strength range of 69-434 MPa ’N/mm2’, and elongation ranging from 55-3% (page 217, table 1: Properties of wrought copper and copper alloys, alloy C23000) which reads on the claim limitations of a piping component comprising a piping body with an open end, wherein the piping component is formed of an alloy comprising from about 12% to about 16% zinc, and a balance of copper (by weight), and further wherein the alloy comprises an ultimate tensile strength of from about 200 N/mm2 to about 300 N/mm2, a yield strength of from about 75 N/mm2 to about 225 N/mm2, and an elongation of from about 15% to about 60%. Summary of instant claim 1 and Tyler alloy C23000 composition and properties below. 

Instant Claim 1
Tyler alloy C23000
Cu
Balance
85 wt.% 
Zn
12 – 16 wt.% 
15 wt.% 
Si
0.5 – 1.8 wt.% 
--
Tensile Strength
200-300 (N/mm2)
269-724 (N/mm2)
Yield Strength
75-225 (N/mm2)
69-434 (N/mm2)
Elongation
15-60 %
3-55 %


However Tyler is silent on adding low amounts of silicon to alloy C23000. Triquet teaches a corrosion-resistant copper-based alloy as a material for the manufacture of plumbing pipes with up to 2.1% silicon ([0001]). Triquet further teaches the addition of silicon in the range from 0.5 to 1.2% suppresses the solubility of copper ions particularly effectively and improves the corrosion resistance ([0012]). 
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art to have been motivated to combine the prior art to achieve the claimed invention at the date of filling to create a Cu-Zn based alloy with the required properties according to Tyler, and to have altered the composition according to Triquet by adding Si to suppress the solubility of copper ions particularly effectively and improve the corrosion resistance. 
Combing the alloy C23000 as taught by Tyler with the silicon composition range as taught by Triquet would yield a Cu-Zn-Si alloy for piping which has overlapping ranges of tensile strength and elongation with the claimed ranges, copper and zinc within the claimed ranges, and encompasses silicon and yield strength of the claimed ranges.      
There would have been a reasonable expectation of success of combining Tyler and Triquet to create a Cu-Zn-Si alloy pipping component with optimized yield strength, tensile strength, and elongation with suppression of the solubility of copper ions and improve the corrosion resistance.
 claim 2, Tyler and Triquet teach all of the limitations as set forth above in claim 1. However Tyler is silent on adding iron to alloy C23000. Triquet teaches adding iron to the copper base alloy up to a maximum of 0.8% in order to increase the corrosion protection of the alloy ([0014]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art to have been motivated to combine the prior art to achieve the claimed invention at the date of filling to create a Cu-Zn-Si based alloy with the required properties according to modified Tyler, and to have further altered the composition according to Triquet by adding iron to increase the corrosion protection. 
Combing modified Tyler with the iron range as taught by Triquet would yield a Cu-Zn-Si alloy for piping which has an encompassing range of the claimed range of 0.05% to 0.2% iron (by weight). 
There would have been a reasonable expectation of success of combining modified Tyler with the phosphorus teachings of Triquet to create a copper-zinc-silicon alloy tubular pipping component with increased corrosion protection.
Regarding claim 3, Tyler and Triquet teach all of the limitations as set forth above in claim 1. However Tyler is silent on adding phosphorus to alloy C23000. Triquet discloses 0.01 to 1% phosphorus ([0001]) which added in to deoxidize the copper alloy ([0002], [0017]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Combing modified Tyler with the iron range as taught by Triquet would yield a Cu-Zn-Si alloy for piping which encompasses the claimed ranges of from 0.03% to 0.09% phosphorous (by weight).
There would have been a reasonable expectation of success of combining modified Tyler with the phosphorus teachings of Triquet to create a copper-zinc-silicon alloy with increased deoxidization of the piping tubular component.
Regarding claim 6, Tyler and Triquet teach all of the limitations as set forth above in claim 1. Modified Tyler, as taught in claim 1, contains Cu: 85 wt.% which fully meets the claim limitation of a minimum of 80% copper (by weight).
Regarding claim 8, Tyler and Triquet teach all of the limitations as set forth above in claim 1. Triquet teaches adding iron to the copper base alloy up to a maximum of 0.8% in order to increase the corrosion protection of the alloy ([0014]). Triquet discloses 0.01 to 1% phosphorus ([0001]) which added in to deoxidize the copper alloy ([0002], [0017]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art to have been motivated to combine the prior art to achieve the claimed invention at the date of filling to 
Combing modified Tyler with the iron range as taught by Triquet would yield a Cu-Zn-Si alloy for piping which has Cu and Zn contained within the claimed ranges of from 82% to 88% copper, from 12% to 16% zinc and which encompasses the claimed ranges of silicon, iron, and phosphorous of from 0.5% to 1% silicon, up to 0.2% iron, and up to 0.08% phosphorous (by weight).
There would have been a reasonable expectation of success of combining modified Tyler with the phosphorus teachings of Triquet to create a copper-zinc-silicon alloy tubular pipping component with increased corrosion protection and increased deoxidization of the component.
Regarding claim 9, Tyler and Triquet teach all of the limitations as set forth above in claim 1. Tyler is silent on thermal conductivity with regards to C23000. Triquet is silent on thermal conductivity. 
The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). With the broad processing procedures listed, it is implied that the properties claimed are inherent to the material and anything with these compositions can made into a piping article have the claimed properties. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
Regarding claim 10, Tyler teaches common copper alloys and their properties and their applications (page 216-240). Tyler further teaches a brass alloy C23000 which has excellent cold workability, good hot formability and can be used for conduit, condenser and heat exchanger tubing, and plumbing pipe (page 221, table 2: Fabrication characteristics and typical applications of wrought copper and copper alloys, alloy C23000). Tyler further teaches an alloy C23000 also known as red brass with  85.0 wt.% Cu and 15.0 wt.% Zn that has commercial forms of a pipe ’P’ or a tube ‘T’, with a tensile strength range of 269-724Mpa ’N/mm2’, yield strength range of 69-434 MPa ’N/mm2’, and elongation ranging from 55-3% (page 217, table 1: Properties of wrought copper and copper alloys, alloy C23000) which reads on the claim limitations of a piping component comprising a piping body with an open end, wherein the piping component is formed of an alloy comprising from about 12% to about 16% zinc, and a balance of copper (by weight), and further wherein the alloy comprises an ultimate tensile strength of about 300 N/mm2 or less, a yield strength of about 225 N/mm2 or less, and an elongation of about 60% or less. Summary of instant claim 10 and Tyler alloy C23000 composition and properties below. 

Instant Claim 10
Tyler alloy C23000
Cu
Balance
85 wt.% 
Zn
12 – 16 wt.% 
15 wt.% 
Si
0.5 – 1.8 wt.% 
--
Tensile Strength
300 or less (N/mm2)
269-724 (N/mm2)
Yield Strength
225 or less (N/mm2)
69-434 (N/mm2)
Elongation
60 or less %
3-55 %



 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art to have been motivated to combine the prior art to achieve the claimed invention at the date of filling to create a Cu-Zn based alloy with the required properties according to Tyler, and to have altered the composition according to Triquet by adding Si to suppress the solubility of copper ions particularly effectively and improve the corrosion resistance. 
Combing the alloy C23000 as taught by Tyler with the silicon composition range as taught by Triquet would yield a Cu-Zn-Si alloy for piping which has overlapping ranges of tensile strength and yield strength with the claimed ranges, which has copper, zinc, and elongation within the claimed ranges, and with a silicon range encompassing  the claimed range.      
There would have been a reasonable expectation of success of combining Tyler and Triquet to create a Cu-Zn-Si alloy pipping component with optimized yield strength, tensile strength, and elongation with suppression of the solubility of copper ions and improve the corrosion resistance.
Regarding claim 11, Tyler and Triquet teach all of the limitations as set forth above in claim 10. Modified Tyler has Cu: 85 wt.%, Zn: 15 wt.%, and Si up to 2.1%.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 12, Tyler and Triquet teach all of the limitations as set forth above in claim 10. Modified Tyler has properties ranges of tensile strength 269-724 (N/mm2), yield strength 69-434 (N/mm2) and elongation 3-55%. 
Modified Tyler as taught above in claim 10, meet the claim limitations by overlapping the claimed ranges of an alloy comprising an ultimate tensile strength of from about 150 N/mm2 to about 300 N/mm2, a yield strength of from about 50 N/mm2 to about 225 N/mm2, and encompassing the elongation claimed range of from about 20% to about 55%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 13, Tyler and Triquet teach all of the limitations as set forth above in claim 10. Modified Tyler has properties ranges of tensile strength 269-724 (N/mm2), yield strength 69-434 (N/mm2) and elongation 3-55%. 
Modified Tyler as taught above in claim 10, meet the claim limitations by overlapping the claimed ranges of an alloy comprising an ultimate tensile strength of from about 200 N/mm2 to about 300 N/mm2, and by encompassing the claimed range a yield strength of from about 75 N/mm2 to about 225 N/mm2 and an elongation of from about 25% to about 45%.

Regarding claim 14, Tyler and Triquet teach all of the limitations as set forth above in claim 10. Modified Tyler has properties ranges of tensile strength 269-724 (N/mm2), yield strength 69-434 (N/mm2) and elongation 3-55%. 
Modified Tyler as taught above in claim 10, meet the claim limitations by overlapping the claimed range of an alloy comprises an ultimate tensile strength of from about 240 N/mm2 to about 280 N/mm2, and encompassing the claimed ranges of a yield strength of from about 90  N/mm2 to about 110 N/mm2, and an elongation of from about 30% to about 35%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 15, Tyler teaches common copper alloys and their properties and their applications (page 216-240). Tyler further teaches a brass alloy C23000 which has excellent cold workability, good hot formability and can be used for conduit, condenser and heat exchanger tubing, and plumbing pipe (page 221, table 2: Fabrication characteristics and typical applications of wrought copper and copper alloys, alloy C23000). Tyler further teaches an alloy C23000 also known as red brass with  85.0 wt.% Cu and 15.0 wt.% Zn that has commercial forms of a pipe ’P’ or a tube ‘T’, with a tensile strength range of 269-724Mpa ’N/mm2’, yield strength range of 69-434 MPa ’N/mm2’, and elongation ranging from 55-3% (page 217, table 1: Properties of wrought copper and copper alloys, alloy C23000) which reads on the claim limitations of a piping component comprising a piping body with an open end, wherein the piping component is formed of an alloy comprising from about 12% to about 16% zinc, and a 2 or less, a yield strength of about 225 N/mm2 or less, and an elongation of about 60% or less. Summary of instant claim 15 and Tyler alloy C23000 composition and properties below. 

Instant Claim 15
Tyler alloy C23000
Cu
Balance
85 wt.% 
Zn
12 – 16 wt.% 
15 wt.% 
Si
0.5 – 2 wt.% 
--
one or more of: (i)-(iv)


(i) phosphorous
0.02% to 0.09%
--
(ii) arsenic
0.02% to 0.09%
--
(iii) antimony
0.02% to 0.09%
--
(iv) iron
up to 0.2%
-- , alternatively (0.0 wt.% )
Tensile Strength
300 or less (N/mm2)
269-724 (N/mm2)
Yield Strength
225 or less (N/mm2)
69-434 (N/mm2)
Elongation
60 or less %
3-55 %


However Tyler is silent on adding low amounts of silicon and one or more of (i) phosphorous, (ii) arsenic, (iii) antimony, and (iv) iron to alloy C23000. Triquet teaches a corrosion-resistant copper-based alloy as a material for the manufacture of plumbing pipes with up to 2.1% silicon ([0001]). Triquet further teaches the addition of silicon in the range from 0.5 to 1.2% suppresses the solubility of copper ions particularly effectively and improves the corrosion resistance ([0012]). Triquet teaches adding iron to the copper base alloy up to a maximum of 0.8% in order to increase the corrosion protection of the alloy ([0014]). Triquet discloses 0.01 to 1% phosphorus ([0001]) which added in to deoxidize the copper alloy ([0002], [0017]).
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Combing the alloy C23000 as taught by Tyler with the silicon composition range as taught by Triquet would yield a Cu-Zn-Si alloy for piping which has overlapping ranges of tensile strength and yield strength with the claimed ranges, which has copper, zinc, and elongation within the claimed ranges, and with silicon, iron and phosphorus ranges encompassing  the claimed ranges.      
There would have been a reasonable expectation of success of combining Tyler and Triquet to create a Cu-Zn-Si alloy pipping component with optimized yield strength, tensile strength and elongation, with suppression of the solubility of copper ions, improved corrosion resistance, increased corrosion protection, and increased deoxidization of the piping component.
Regarding claim 16, Tyler and Triquet teach all of the limitations as set forth above in claim 15. Modified Tyler has properties ranges of tensile strength 269-724 (N/mm2), yield strength 69-434 (N/mm2) and elongation 3-55%. 
Modified Tyler as taught above in claim 10, meet the claim limitations by overlapping the claimed ranges of an alloy comprising an ultimate tensile strength of from about 200 2 to about 300 N/mm2, and by encompassing the claimed range a yield strength of from about 75 N/mm2 to about 225 N/mm2 and an elongation of from about 20% to about 55%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 17, Tyler and Triquet teach all of the limitations as set forth above in claim 15. Modified Tyler has Cu: 85 wt.%, Zn: 15 wt.%, Si: up to 2.1%, Fe: up to a maximum of 0.8%, and P: 0.01 to 1%.
 Modified Tyler as taught above in claim 15, meet the claim limitations of the alloy consists essentially of from 82% to 88% copper, from 12% to 16% zinc, and encompasses the claimed range of from 0.5% to 1% silicon, from 0.05% to 0.2% iron, and from 0.02% to 0.08% phosphorous (by weight).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 18, Tyler and Triquet teach all of the limitations as set forth above in claim 15. Modified Tyler has Cu: 85 wt.%, Zn: 15 wt.%, and Si up to 2.1%.
Modified Tyler as taught above in claim 15, meet the claim limitations of the alloy consists essentially of a minimum of 80% copper, from 12% to 16% zinc, and encompasses the claimed range of from 0.5% to 1.8% silicon (by weight).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 19, Tyler and Triquet teach all of the limitations as set forth above in claim 15. Modified Tyler has Zn: 15 wt.%, and Si up to 2.1%.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Modified Tyler has Cu: 85 wt.% which is close to the claim range of the alloy consists essentially of from 82% to 84% copper. The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). With the broad processing procedures listed, it is implied that the properties claimed are inherent to the material and anything with these compositions can made into a piping article have the claimed properties.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
Regarding claim 20, Tyler and Triquet teach all of the limitations as set forth above in claim 15. Tyler is silent on thermal conductivity with regards to C23000. Triquet is silent on thermal conductivity. 
The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). With the broad processing procedures listed, it is implied that the properties claimed are inherent to the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler and Triquet as applied to claim 1 above, and further in view of McDevitt et al. (US-9951400-B1, hereinafter McDevitt).
Regarding claim 4, Tyler and Triquet teach all of the limitations as set forth above in claim 1. However Tyler is silent on adding arsenic to alloy C23000. Triquet is silent on adding arsenic to copper alloys. McDevitt teaches arsenic at least 0.02 to 0.15 wt.% (col 11, line 13-20) in small quantities can be effective in improving the dezincification corrosion resistance  (col 11, line 13-20).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art to have been motivated to combine the prior art to achieve the claimed invention at the date of filling to create a Cu-Zn-Si based alloy with the required properties according to modified Tyler, and to have altered the composition according to McDevitt by adding arsenic to improve the dezincification corrosion resistance. 

There would have been a reasonable expectation of success of combining modified Tyler with the arsenic teachings of McDevitt to create a copper-zinc-silicon alloy tubular pipping component with improved dezincification corrosion resistance.
Regarding claim 5, Tyler and Triquet teach all of the limitations as set forth above in claim 1. However Tyler is silent on adding antimony to alloy C23000. Triquet is silent on adding antimony to copper alloys. McDevitt teaches antimony at least 0.02 to 0.15 wt.% (col 11, line 13-20) in small quantities can be effective in improving the dezincification corrosion resistance  (col 11, line 13-20).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art to have been motivated to combine the prior art to achieve the claimed invention at the date of filling to create a Cu-Zn-Si based alloy with the required properties according to modified Tyler, and to have altered the composition according to McDevitt by adding antimony to improve the dezincification corrosion resistance. 
Combing modified Tyler with the antimony range as taught by McDevitt would yield a Cu-Zn-Si alloy for tubular piping which has an encompassing range of the claimed range of 0.03% to 0.09% antimony. 

Regarding claim 7, Tyler and Triquet teach all of the limitations as set forth above in claim 1. However Tyler is silent on adding lead to alloy C23000. Triquet is also silent on addition of lead to copper alloys. McDevitt teaches lead at least 0.005 to 0.5 wt.% (col 11, line 1-11) can be added to improve machinability (col 11, line 1-11).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art to have been motivated to combine the prior art to achieve the claimed invention at the date of filling to create a Cu-Zn-Si based alloy with the required properties according to modified Tyler, and to have altered the composition according to McDevitt by adding lead to improve machinability. 
Combing modified Tyler with the lead range as taught by McDevitt would yield a Cu-Zn-Si alloy for tubular piping which has an encompassing range of the claimed range of a maximum of 0.09% lead. 
There would have been a reasonable expectation of success of combining modified Tyler with the lead teachings of McDevitt to create a copper-zinc-silicon alloy tubular pipping component with improved machinability.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strobl et al. (US-20090280026-A1) contains a Cu-Zn-Si alloy with arsenic, antinomy, iron, lead, and phosphorus used in piping. 
Hecht et al. (EP-0274586-A1) contains a Cu alloy for piping with iron added as a grain-refining additive.
Hofmann et al. (US-20040234411-A1) contains a Cu-Zn-Si alloy with iron used in piping.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734